NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas                956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                        November 12, 2015

      Hon. Larry Warner                            Hon. Victoria Guerra
      Attorney at Law                              Law Office of Victoria Guerra
      3109 Banyan Circle                           3219 N. McColl Blvd.
      Harlingen, TX 78550                          McAllen, TX 78501
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00511-CV
      Tr.Ct.No. 2014-DCL-06699-H
      Style:    Claudia Maribel Martinez Sepulveda v. Gilbert Martinez


            Appellant’s motion for extension to file findings of fact and conclusions of law in
      the above cause was this day DENIED by this Court.



                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch